Citation Nr: 1746925	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-21 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy in the right upper extremity.  

2.  Entitlement to service connection for peripheral neuropathy in the left upper extremity.  

3.  Entitlement to service connection for peripheral neuropathy in the right lower extremity.  

4.  Entitlement to service connection for peripheral neuropathy in the left lower extremity.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2017, the Veteran testified before the undersigned in a videoconference hearing conducted at the RO.  A transcript of the hearing has been included in the record.  The record consists of electronic claims files and has been reviewed.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Right upper extremity peripheral neuropathy is due to service-connected diabetes mellitus, type II (diabetes).  

2.  Left upper extremity peripheral neuropathy is due to service-connected diabetes.  

3.  Right lower extremity peripheral neuropathy is due to service-connected diabetes.  

4.  Left lower extremity peripheral neuropathy is due to service-connected diabetes.  


CONCLUSIONS OF LAW

1.  Right upper extremity peripheral neuropathy is secondary to service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).   

2.  Left upper extremity peripheral neuropathy is secondary to service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).   

3.  Right lower extremity peripheral neuropathy is secondary to service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).   

4.  Left lower extremity peripheral neuropathy is secondary to service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he has peripheral neuropathy in both arms and both legs as the result of service-connected diabetes.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, service connection findings are warranted for bilateral upper and bilateral lower extremity peripheral neuropathy.  

First, the medical evidence establishes that the Veteran has upper and lower extremity peripheral neuropathy.  This is demonstrated most recently in a September 2017 VA compensation examination report of record.    

Second, the Veteran has been service connected for diabetes since September 2008.  

Third, the medical evidence demonstrates that the Veteran's peripheral neuropathy is due to diabetes.  VA treatment records dated since 2013 repeatedly refer to diabetic peripheral neuropathy.  In private medical opinions dated since 2012, physicians attribute peripheral neuropathy to diabetes.  And the September 2017 VA examiner found upper and lower extremity peripheral neuropathy as likely as not due to diabetes.  

The Board notes a February 2012 VA compensation examination report which indicates that the Veteran does not have peripheral neuropathy.  That examiner cited medical evidence dated in 2011 to support his finding.  The evidence dated since then clearly indicates the presence of bilateral upper and lower extremity peripheral neuropathy.  

Based on the foregoing evidence, service connection findings are warranted here.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for peripheral neuropathy in the right upper extremity, as secondary to service-connected diabetes, is granted.  

Entitlement to service connection for peripheral neuropathy in the left upper extremity, as secondary to service-connected diabetes, is granted.  

Entitlement to service connection for peripheral neuropathy in the right lower extremity, as secondary to service-connected diabetes, is granted.  

Entitlement to service connection for peripheral neuropathy in the left lower extremity, as secondary to service-connected diabetes, is granted.  



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


